internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 4-plr-161853-02 date october re legend a b corporate trustee trust date - - - - - dear this is in response to your letter dated date and prior correspondence requesting gift estate and generation-skipping_transfer gst tax rulings regarding a purchase by trust of a life_insurance_policy on date a created and funded an irrevocable_trust trust under the terms of trust the co-trustees b a’s spouse and corporate trustee have absolute discretion to distribute income and corpus to a’s children and their descendant’s for such person’s care health education maintenance support purchase or improvement of home to establish a professional practice or acquire an interest in a business upon the death of a or earlier if the trust fails to qualify as a grantor_trust for federal_income_tax purposes the trustees are to segregate any shares of stock of a corporation which is an s_corporation for federal_income_tax purposes the segregated stock is to be held in separate trusts hereinafter referred to as separate trusts one trust for each child or deceased child of a the remainder of any trust assets are to be held in trusts hereinafter referred to as remainder trusts one trust for each child or deceased child of a plr-161853-02 under the terms of the separate trusts the net_income is to be paid quarterly to the designated child or in the case of a_trust created for a deceased child the child’s descendants the trustees also have absolute discretion to distribute corpus to such child or child’s descendant’s as the case may be for care health education maintenance support purchase or improvement of home to establish a professional practice or acquire an interest in a business upon the death of a child any remaining corpus that has not been appointed pursuant to a testamentary special_power_of_appointment is to be held in further trust under terms and conditions described above for the child’s descendant’s under the terms of the remainder trusts the trustees have absolute discretion to distribute income and corpus to a’s child and that child’s descendants for such person’s care health education maintenance support purchase or improvement of home to establish a professional practice or acquire an interest in a business upon the death of a child any remaining corpus that has not been appointed pursuant to a testamentary special_power_of_appointment is to be held in further trust under terms and conditions described above for the child’s descendant’s in the case of the trust separate trusts and remainder trusts no income or principal may be distributed for support or maintenance of a beneficiary if a or b is legally obligated to support such beneficiary under the terms of trust the corporate trustee may be replaced by the vote of three designated advisors under article xvii a trustee by written instrument may renounce in whole or in part any one or more powers authorities or discretion given by trust or by law to that trustee under article xxiv a may not be appointed trustee nor may a remove a trustee or appoint a successor trustee trust purchased a joint and survivor life_insurance_policy on the lives of a and b it is represented that trust will make ten annual premium payments and that the trust should have adequate income each year to fully pay the annual premium b as trustee also executed a written instrument renouncing her right as trustee to change the beneficiary of the policy revoke any change_of beneficiary assign the policy revoke any assignment of the policy in addition b has renounced any right to make contributions to trust and to appoint a successor advisor it is represented that a funded trust but that b has consented to treat the gift as made one-half by a and one-half by b under sec_2513 further it is represented that sufficient gst_exemption under sec_2631 was allocated to trust such that trust has a zero inclusion_ratio for gst tax purposes you have requested the following rulings the purchase by trust of the life_insurance_policy with trust assets will not be a treated as a gift by a or b plr-161853-02 b possesses no incidents_of_ownership over the life_insurance_policy and the proceeds of the policy will not be included in a or b’s gross_estate under sec_2042 of the internal_revenue_code the purchase and maintenance by the trust of the life_insurance_policy will not create a new transferor for purposes of sec_2652 of the code and will have no effect on the trust’s inclusion_ratio for gst tax purposes gift_tax rulings sec_2501 provides for the imposition of a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift of property is complete to the extent the donor has so parted with dominion and control as to leave him no power to change its disposition whether for his own benefit or for the benefit of another sec_25_2512-8 provides in part that transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money_or_money's_worth of the consideration given therefor in the present case neither a or b have any beneficial_interest in trust trust has purchased the life_insurance_policy using funds held in trust further it is represented that neither a nor b will make any additional transfers to trust for the purpose of paying premiums on the policy under these circumstances we conclude that the purchase by trust of the life policy with trust assets will not be a treated as a gift by a or b estate_tax rulings sec_2042 provides for the inclusion in the gross_estate the proceeds of insurance on the decedent's life receivable by the decedent's_estate sec_2042 provides that the value of a decedent's gross_estate shall include the proceeds of all life_insurance policies on the decedent's life receivable by beneficiaries other than the executor of the decedent's_estate to the extent that the decedent possessed at his death any incidents_of_ownership exercisable either alone or in conjunction with any other person an incident_of_ownership includes a reversionary plr-161853-02 interest arising by the express terms of the instrument or by operation of law only if the value of such reversionary_interest exceed sec_5 percent of the value of the policy immediately before the death of the decedent sec_20_2042-1 of the estate_tax regulations provides that incidents_of_ownership is not limited in its meaning to ownership of a policy in the technical legal sense generally speaking the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes the power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy sec_20_2042-1 provides that a decedent is considered to have an incident_of_ownership in an insurance_policy on his life held in trust if under the terms of the policy the decedent either alone or in conjunction with another person or persons has the power as trustee or otherwise to change the beneficial_ownership of the policy or its proceeds or the time or manner of enjoyment thereof even though the decedent has no beneficial_interest in the trust in revrul_84_179 1984_2_cb_195 the decedent transferred a life_insurance_policy on his life to decedent’s spouse and subsequently on the spouse’s death reacquired incidents_of_ownership over the policy as the trustee of a testamentary_trust established by the spouse the ruling holds that under these circumstances the decedent will not be considered to possess incidents_of_ownership in the policy for purposes of sec_2042 provided the decedent did not furnish consideration for maintaining the policy and could not exercise the powers for the decedent's personal benefit the ruling further holds that the result would be the same if the decedent acting as trustee purchased a policy as a_trust asset did not contribute assets to the trust or maintain the policy with personal assets and could not exercise the powers for personal benefit the ruling states however that where the decedent's powers over the policy could have been exercised for the decedent's benefit the decedent would be treated as possessing incidents_of_ownership in the policy without regard to how those powers were acquired and without consideration of whether or not the decedent was the source of the funds used to pay the premiums see 427_f2d_80 6th cir in the present case trust purchased and owns the life_insurance_policy trust is also the designated_beneficiary of the policy proceeds and trust will also make all future premium payments from trust assets accordingly we conclude that a will not possess any incidents_of_ownership under sec_2042 and sec_20_2042-1 in the policies owned by trust further we conclude that the proceeds of the policies payable to the trustee of trust will not be includible under sec_2042 in the gross_estate of a plr-161853-02 further in the present case it is represented that b has not transferred any property to trust nor will b make any transfers to trust in the future to maintain the policy accordingly notwithstanding that b is a trustee of trust we conclude that b will not possess any incidents_of_ownership under sec_2042 and sec_20_2042-1 in the policies owned by trust and the proceeds of the policies payable to the trustee of trust will not be includible under sec_2042 in the gross_estate of b revrul_84_179 generation-skipping_transfer_tax issues sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date sec_2602 provides that the amount of tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 provides that the applicable_rate is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides in part that the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer will be equal to the excess if any of over the applicable_fraction determined for the trust from which such transfer is made the applicable_fraction generally is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure million adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor under sec_2652 and sec_26_2652-1 generally the transferor for purposes of the gst tax is the individual with respect to whom the property was last subject_to federal estate or gift_tax sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 in the present case a and b have treated a’s transfer to trust as made one-half by each under sec_2513 under sec_2652 if the requirements for signifying consent plr-161853-02 under sec_2513 were satisfied a and b are each deemed the transferor for federal gst tax purposes of one-half of a’s gift to trust it is represented that a and b have each allocated sufficient gst_exemption to the trust such that trust will have an inclusion_ratio of zero for gst tax purposes as noted above it is represented that the insurance_policy was purchased with current trust assets and all future premium payments will be paid from trust assets accordingly we conclude that the purchase of the insurance_policy by trust will not effect the identity of the transferors of trust for gst tax purposes nor will the purchase effect the inclusion_ratio with respect to trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik branch chief branch office of associate chief_counsel passthroughs and special industries copy enclosed for section purposes cc
